DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 02/23/2022.
 	
Claims 1-21 are currently pending. Claims 1, 12, and 18 have been amended. Claims 1, 12, and 18 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022  has been entered.




Claim Rejections - 35 USC § 102

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trebas et al. (US 20140082470).

As to Claim 1:
Trebas teaches (paragraphs 0022 and 0042-0043) a computing device (a system 400; paragraph 0042) comprising: an electronic processor (processors); and a memory (a computer-readable medium/memory) coupled to the electronic processor, the memory including 
Directed Acyclic Graph data having a plurality of nodes (directed acyclic graph (DAG) of `user definable nodes` where the node types may include, but are not limited to, spreadsheet-like data; paragraph 0032), each nodes of the plurality of nodes having at least one of a constant value or one or more inputs that are inputs from one or more nodes of the plurality of nodes (a user may provide an entry into a cell. For example, an entry may include a label (e.g., cells A1, A3, A4, A5, A7, B2), a number (e.g., cells B3, B4, B5), or a formula (e.g., cell B7); paragraph 0004 and  Fig.1); and 
program instructions that, when executed by the electronic processor (the general-purpose processor executes instructions (e.g., software code) stored on a computer-readable medium; paragraph 0022), cause the electronic processor to 
            
receive an input to change the plurality of nodes from a user of the computing device,
change the plurality of nodes, and update one or more affected nodes of the plurality of nodes based on the change to the plurality of nodes, the one or more affected nodes being less than all of the plurality of nodes (paragraph 0013: updating a network-based reference file for a spreadsheet responsive to a user's edit to the network-based reference file, and automatically updating another user's local version of another spreadsheet linked to the spreadsheet responsive to the user's edit to the network-based reference file; paragraph 0032: Each of the spreadsheets 310A-310F, 320A, 320B, 330 may be changed by one or more users that have access and editing privileges to do so. The spreadsheets 310A-310F, 320A, 320B, 330 may be configured such that changing one of the spreadsheets (e.g., spreadsheet 310A) may cause the other spreadsheets (e.g., spreadsheets 320A, 330) that are linked within the spreadsheet hierarchy 300 to be automatically updated. For example, the spreadsheets may be automatically updated that are linked upstream, downstream, and throughout a directed acyclic graph (DAG) of `user definable nodes` where the node types may include, but are not limited to, spreadsheet-like data. As a result, if the spreadsheet 330 includes a calculation that refers to a value in the spreadsheet 310A, the spreadsheet 330 may automatically perform its updated calculation of the data from the spreadsheet 310A responsive to a change in the data. Even if the spreadtree (or a portion of the spreadtree) is being worked on at the same time by a plurality of different users, a change to the spreadsheets 310A-310F, 320A, 320B, 330 by one user may be available to other users of the spreadsheets 310A-310F, 320A, 320B, 330. Thus, each spreadsheets 310A-310F, 320A, 320B, 330 may be a dynamic document that may be changed and updated for each user),

wherein a first node of the plurality of nodes has the constant value, and wherein a second node of the plurality of nodes has the one or more inputs (paragraph 0004 and  Fig.1).

As to Claim 2:
Trebas teaches the DAG data further includes a plurality of edges, wherein a first node type of the plurality of nodes has one or more edges of the plurality of edges in addition to the at least one of the constant value or the one or more inputs, and wherein a second node type of the plurality of nodes has only the one or more inputs (paragraphs 0004 and 0032-0033). 


As to Claim 3:
Trebas teaches each node of the first node type is represented by the one or more edges leading into one or more downstream nodes of the plurality of nodes, and wherein each node of the one or more downstream nodes is either the first node type or the second node type (paragraph 0032). 

As to Claim 4:
Trebas teaches each node of the first node type has an output based on the at least one of the constant value or one or more values of the one or more inputs, and wherein the output of the each node of the first node type of the plurality of nodes is an input to one or more downstream nodes in the plurality of nodes (paragraph 0032).
As to Claim 5:
Trebas teaches a display, wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to control the display to display values of some or all of the plurality of nodes, and control the display to display the update to values of the one or more affected nodes (paragraphs 0039-0040).As to Claim 6:
Trebas teaches a subset of the plurality of nodes are a region of interest, and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to perform a topological sort of the subset of the plurality of nodes when values of the subset of the plurality of nodes are displayed on the display (paragraph 0060).
As to Claim 7:
Trebas teaches the program instructions that, when executed by the electronic processor, further cause the electronic processor to add nodes to the subset of the plurality of nodes, and incrementally extend the topological sort when the nodes added to the subset of the plurality of nodes are displayed on the display (paragraphs 0054-0055 and 0060).As to Claim 8:
Trebas teaches wherein, to change the plurality of nodes, the electronic processor is configured to perform one selected from a group consisting of: add a node to the plurality of nodes, remove a node from the plurality of nodes, change an instruction of a node of the plurality of nodes, change a source of the one or more inputs to a node of the plurality of nodes, or change a destination for an output of a node of the plurality of nodes (paragraphs 0054-0055).

 As to Claim 9:
Trebas teaches the program instructions further include a global counter (ESN), and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to increment a value of the ESN each time the plurality of nodes is changed (paragraphs 0054-0055).

As to Claim 10:
Trebas teaches an observation timestamp (OSN) for each of the plurality of nodes, and wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to detect that an output of a specific node of the plurality of nodes is observed, set a value of the OSN to the value of the ESN after detecting the output of the specific node is observed (paragraphs 0054 and 0059).
As to Claim 12:
The rejection of Claim 1 above is incorporated herein in full.  Additionally, Trebas teaches the use of a display device (the user…view each of the previous values and changes that led up to the final value… view the changes in the value going forward and/or backward in time; paragraphs 0044-0046) and a server (application server 412; paragraphs 0044-0046).

As to Claims 14-16:
Refer to the discussion of Claims 8-10 above, respectively, for rejections. 

As to Claim 18:
Refer to the discussion of Claim 1 above for rejection. Claim 18 is the same as Claim 1, except Claim 1 is a computing device Claim and Claim 18 is a method Claim.


As to Claim 19:
Trebas teaches changing the plurality of nodes further includes one of adding a node to the plurality of nodes or removing a node from the plurality of nodes (paragraphs 0054-0055).As to Claim 20:
Trebas teaches changing the plurality of nodes further includes changing a characteristic of a node of the plurality of nodes, the characteristic being one selected from a group consisting of: an instruction, a source of one or more inputs, or a destination for an output nodes (paragraphs 0054-0055).
As to Claim 21:
Trebas teaches the constant value is a numerical value (paragraphs 0004, 0032 and Fig.1).

Claim Rejections - 35 USC § 103

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Trebas et al. in view of  Matheson et al. (US 20140164895).
As to Claim 13:
Trebas does not explicitly teach, Matheson teaches a printer, wherein the program instructions that, when executed by the electronic processor, further cause the electronic processor to control the printer to print values of the plurality of nodes (paragraphs 0101 and 0107).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trebas with Matheson because it would have provided the enhanced capability for managing spreadsheet models.


Allowable Subject Matter

5.         Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to the result of a final update search by the Examiner.



Response to Arguments

6.	Applicants’ arguments filed 02/23/2022 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion



7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176